Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellant. The plaintiff-appellant has made it clear that she did not retain the counsel to whom the allowance was made. The court may not impose upon her a lien for services rendered by such counsel, although they may have acted in good faith in rendering such services. The attorneys must look to the appellant’s husband for compensation. Present — Glennon, J. P., Cohn, Callahan, Shientag and Heffernan, JJ.